Title: From George Washington to Major General William Heath, 9 August 1779
From: Washington, George
To: Heath, William


        
          Dr Sir
          Head Quarters West-point 9th Augt 1779
        
        I had the pleasure of receiving your letter inclosing that from Gen. Howe yesterday afternoon; which, agreeable to your desire, I herewith return. Col. White and the Infantry appear to have acquitted themselves with much reputation.
        From the representation made of Danls case by Col. Drak[e], I think he had better be discharged; but as to the ordering him back into the country, it is a measure which I would not assume on the present grounds of complaint. Perhaps it may be adviseable to take the Governors opinion. I am Dr Sir, your most obt servt
        
          Go: Washington
        
      